Title: From George Washington to Joseph Reed, 4 November 1780
From: Washington, George
To: Reed, Joseph


                        
                            Dear Sir 
                            Head Quarters Prekaness 4th Novemr 1780
                        
                        I have received information from New York that a person who is called George Fustner, and who is Brother in
                            law to Ranken formerly of York County, comes frequently out as a Spy by way of Shark River thro’ Jersey and from thence to
                            Lancaster. He left New York the 27th ulto and is probably at this time upon that Business. Your Excellency may perhaps,
                            from the foregoing Clue, have him interceptd upon some of his Visits.
                        There is also another person who goes by the feigned name of John Staria or the Irish Dutchman, because he
                            speaks both languages, who goes constantly between New York and Lancaster, accompanied by a lusty old Man called John
                            Smith, who serves as a guide to him. They lately carried 12 or 14 Recruits from Lancaster.
                        I shall be happy should the above description be sufficient to lead to the discovery of another of the many
                            Engines of this sort, which the enemy have at work against us. I have the honor to be with great Regard, Dear Sir, Yr most
                            obt Servt
                        
                            Go: Washington
                        
                    